Title: From Thomas Jefferson to David Meade Randolph, 23 January 1804
From: Jefferson, Thomas
To: Randolph, David Meade


               
                  Sir 
                  Washington Jan. 23. 1804.
               
               An appeal to the Executive, when justice is understood to be refused by any department, is always proper. on the receipt of your letter of the 10th inst. I inclosed it to the Secretary of the Treasury for explanations. the business lying within the Comptroller’s line of duty, he has returned the answers which I now inclose you, and from which it would seem that the final liquidation of your account awaits certain explanations from yourself which have not yet been recieved. the settlement being thus placed within your own power, will I presume be finally closed with the promptitude which you desire. Accept my respectful salutations.
               
                  Th: Jefferson 
               
            